March 12, 1928. The opinion of the Court was delivered by
The defendant was convicted at June term, 1926, in County Criminal Court on third count of indictment which charged that he "did willfully and unlawfully receive, accept, and have in his possession spirituous, vinous, fermented, or malt liquors or beverages containing more than 1 per cent. alcohol and used as a beverage," etc., and was sentenced by the Court to serve six months at hard labor upon the public works of Greenville County.
The defendant operated a cafe on Camp Road outside of City of Greenville, situated near many garages and other establishments of like nature, and at whose place at the time, about 11 o'clock p.m., quite a crowd congregated to be served at tables and at a lunch counter with cold drinks and eatables. The place was approached from front and rear by officers, who upon search, as was the officers' known custom, of all present, men and women alike, found two small vials of liquor, one on the table just inside the cook room door and one underneath the table in the dining room being used by guests. *Page 83 
This appeal questions the ruling of the Court upon admissibility of certain testimony and on its charge as to aiding and abetting in the misdemeanor crime of possession of liquor.
The exceptions are five in number. Exceptions 2, 3 and 4 were abandoned at the hearing.
We see nothing harmful and prejudicial in Exception 1; nor in Exception 5. All aiders and abettors in misdemeanors become principals. His Honor's charge was not prejudicial.
The exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.